[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             JULY 26, 2007
                              No. 06-15862                 THOMAS K. KAHN
                          Non-Argument Calendar                 CLERK
                        ________________________

                  D. C. Docket No. 05-00250-CR-05-WSD-1

UNITED STATES OF AMERICA,


                                                  Plaintiff-Appellee,

                                   versus

RENE URENA GONZALEZ,

                                                   Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                    for the Northern District of Georgia
                      _________________________

                                (July 26, 2007)

Before DUBINA, CARNES, and COX, Circuit Judges.

PER CURIAM:

     Evans D. Prieston, counsel for Rene Urena Gonzalez in this direct criminal
appeal, has moved to withdraw from further representation of the appellant and

filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct.   As independent examination of the

entire record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Gonzalez’s conviction and sentence are AFFIRMED.




                                         2